Case 2:19-cv-02378-SHM-tmp Document 87 Filed 10/15/20 Page 1 of 4           PageID 1418




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


  JACOB O’BRYANT et al.,                           )
                                                   )    Civil No. 2:19-cv-02378-SHM-tmp
            Plaintiffs,                            )
                                                   )    JURY DEMAND
  v.                                               )
                                                   )
  ABC PHONES OF NORTH CAROLINA,                    )
  INC., d/b/a VICTRA, f/d/b/a A Wireless,          )
                                                   )
            Defendant.                             )


       ORDER ACCEPTING & GRANTING STIPULATED MOTION FOR CONDITIONAL
                     CERTIFICATION OF THE COLLECTIVE
                  ENCOMPASSED BY THE PARTIES’ SETTLEMENT


            Before the Court is the Stipulated Motion for Conditional

 Certification             of   the   Collective   Encompassed   by   the    Parties’

 Settlement, filed by the Parties on August 11, 2020.                       (D.E. No.

 68.)        The Parties have submitted a Joint Motion for Preliminary

 Approval of Amended Settlement.               (D.E. No. 71.)     Before the Court

 rules on that motion, the parties stipulate to, and seek an order

 on, conditional certification so that conditional certification is

 no longer an impediment to settlement approval and so that they

 have the details needed to prepare to administer notice.

       I.     Standard of Review

            At this conditional certification stage, the question is

 whether the members of the putative class are “similarly situated.”

 See 29 U.S.C. § 216(b).              The plaintiff must show that “his position
Case 2:19-cv-02378-SHM-tmp Document 87 Filed 10/15/20 Page 2 of 4   PageID 1419



 is similar, not identical, to the positions held by the putative

 class members.”        Comer v. Wal-Mart Stores, Inc., 454 F.3d 544,

 546-47 (6th Cir. 2006) (citations omitted).         A plaintiff can make

 that showing by demonstrating the putative class “suffer[ed] from

 a single, FLSA—violating policy, and when proof of that policy or

 of conduct in conformity with that policy proves a violation as to

 all the plaintiffs.”        O’Brien v. Ed Donnelly Enterprises, Inc.,

 575 F.3d 567, 585 (6th Cir. 2009), abrogated on other grounds,

 Campbell-Ewald Co. v. Gomez, 577 U.S. 153 (2016).              That showing

 can also be made if plaintiff’s “claims [a]re unified by common

 theories of defendants’ statutory violations, even if the proofs

 of these theories are inevitably individualized and distinct.”

 Id.

       A finding that the putative class is similarly situated need

 only be supported by a “modest factual showing,” and this “fairly

 lenient     standard    .   .   .   typically   results   in    conditional

 certification of a representative class.”        Comer, 454 F.3d at 547.

 At this stage, the “district court makes a decision--usually based

 only on the pleadings and any affidavits which have been submitted-

 -whether notice of the action should be given to potential class

 members.”    Frye v. Baptist Memorial Hosp., Inc., No. 07-2708, 2008

 WL 6653632, at *5 (W.D. Tenn. Sept. 16, 2008) (internal quotations

 omitted).
Case 2:19-cv-02378-SHM-tmp Document 87 Filed 10/15/20 Page 3 of 4       PageID 1420



    II.     Analysis

       The Court accepts the Parties’ stipulations about conditional

 certification.        The Court finds that the Parties have made the

 modest factual showing for conditional certification at the first

 stage.     See Comer, 454 F.3d at 547.           Although the putative class

 consists     of   managers    and   non-managers,     “[u]ltimately,     at   the

 notice     stage,     a   determination   that     plaintiffs   are   similarly

 situated does not depend on the similarities of their job titles,

 descriptions or duties, but rather if they suffered from a single,

 FLSA-violating policy. . . .”           Taylor v. Pilot Corp., No. 14-cv-

 2294-SHL-tmp, 2015 WL 12001270, at *4 (W.D. Tenn. June 16, 2015)

 (internal quotations omitted).            Based on the allegations in the

 Second Amended Complaint, both managers and non-managers were paid

 an hourly rate plus commissions.           (D.E. No. 67 ¶ 16.)        Plaintiffs

 allege that commission and other bonuses were not included in the

 rate used to calculate overtime payments for both managers and

 non-managers.         (Id. ¶ 22.)       Plaintiffs also allege that both

 managers and non-managers were not compensated for all hours

 worked.      (Id. ¶¶ 27-30.)        Plaintiffs therefore allege that all

 members of the putative class, whether managers or non-managers,

 were subject to the same FLSA-violating policies.                See O’Brien,

 575 F.3d at 585.

       In    accordance     with   the   Parties’    stipulations,     the   Court

 conditionally certifies the following collective:
Case 2:19-cv-02378-SHM-tmp Document 87 Filed 10/15/20 Page 4 of 4   PageID 1421



       Current and former non-exempt employees of Defendant
       VICTRA who worked as store managers and non-manager
       retail employees who worked in any Defendant VICTRA-
       owned store in the United States at any time between
       June 10, 2016, and August 7, 2020.

 In their    Stipulated Motion, the Parties note that they seek

 approval of the Notice and Consent Form in connection with their

 Joint Motion for Preliminary Approval of Amended Settlement.             The

 Court will consider and evaluate the Form and the Motion together.

    III. Conclusion

       For the forgoing reasons, the Parties’ Stipulated Motion for

 Conditional Certification of the Collective Encompassed by the

 Parties’ Settlement is GRANTED.



       SO ORDERED, this _15th__ day of October, 2020.



                                          __/s/ Samuel H. Mays, Jr. ____
                                          SAMUEL H. MAYS, JR.
                                          UNITED STATES DISTRICT JUDGE
